[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Plaintiff brings this three count complaint alleging that the defendant sold paint to the plaintiff that failed to coat the plaintiff's house in a uniform color of white; and, also failed to prevent the coloring of the underlying coating from seeping through and adversely affecting the coloring of the topcoat of paint.
The defendant denies the material allegations of the complaint. It also raises the special defenses; that defendant's representation to the plaintiff was proper and adequate for the purpose intended for use under proper conditions, and with the paint applied properly.
That, plaintiff previously had agreed that the walls were not prepared by removing mildew and by cleaning them.
That, the paint was spread poorly and not evenly applied.
That, the conditions under which the paint was applied involved large surrounding trees, which left a residue on the sidewalls of the house.
That, the paint sold to the plaintiff was a small portion of the paint made in two hundred (200) gallon batches. That no other purchaser of that paint had raised a complaint to the defendant about it.
The court, after hearing the evidence presented by the parties, examining the exhibits, the pleadings and considering arguments of counsel, finds the following facts: CT Page 14122
That the paint sold by the defendant to the plaintiff did not adequately cover the dark stain on the house. That the result after the paint was applied was blotchy and discolored. That the defendant knew that the plaintiff wanted to apply a light colored paint over his dark stained house. He advised the plaintiff that the paint needed was the paint the plaintiff sold to him. The plaintiff had his house painted as advised by the defendant. That the result was blotchy and discolored, and not as promised by the plaintiff.
That the poor results obtained by the plaintiff were not caused by inadequate preparation or method of application other than as advised by the defendant to the plaintiff
Thus the court finds for the plaintiff and against the defendant on all counts of the complaint.
Further, the court finds that the plaintiff was damaged in the sum of $5,486.15 as a result of the defendant's sale of the inadequate paint to the plaintiff and incorrect and misleading information provided to the plaintiff by the defendant for preparing and painting the house.
Therefore, Judgment is to enter for the plaintiff and against the defendant in the sum of $5,486.15, together with court cost.
Kremski, J.T.R.